Beckworth, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protest consists of electric pots called brewmasters and detachable electric cords with plugs the same in all material respects as those the subject of Silvine Importers, Inc. v. United States (57 Cust. Ct. 362, C.D. 2821), the protest was dismissed and the matter remanded for further proceedings to a single judge sitting in reappraisement to determine the value of the merchandise in the manner prescribed by law. (28 U.S.C. § 2626(d).)